 DORN'S TRANSPORTATION CO., INC.457Dorn'sTransportation Company, Inc.andInter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Local294. Case 3-CA-3098November 27, 1967DECISION AND ORDERBY MEMBERS FANNING,JENKINS, AND ZAGORIAOn July 18, 1967, Trial Examiner John F. Funkeissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. He furtherfound that the Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaint and recommended dismissal of those allega-tions of the complaint. Thereafter, the Respondentand the General Counsel filed exceptions to theDecision and supporting briefs, and the Respondentfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.' The Board has considered theTrial Examiner's Decision, the exceptions, briefs,and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner, except as modified below.1.The Trial Examiner found, and we agree, thatthe Respondent violated Section 8(a)(3) of the Actby discharging Richard Rogers. However, he madeno finding with respect to the firing of Alvin Weiss.Weiss, who like Rogers had not agreed to workovertime, was discharged so that the treatment af-forded both men would be consistent. Under thesecircumstances, we find, unlike the Trial Examiner,that the discharge of Weiss also violated Section8(a)(3) of the Act.22.The Trial Examiner found that the Respond-ent had not committed any independent violationsof Section 8(a)(1) of the Act. Contrary to the TrialExaminer, however, we conclude that the Respond-ent interfered with the Section 7 rights of its em-ployees by engaging in coercive interrogation andby withholding salary increases because of theunion organizing campaign.The record establishes that Margaret Del Ross,supervisor of the interline department, asked KiraAldre whether she had joined the Union; John Cur-ran, manager of the claims department, interrogatedGeorge Hewitt about signing a union card; CliffordCarter, secretary of the corporation and generaltrafficmanager, asked Alvin Weiss during a meet-ing of the traffic department whether he was amember of the Union; and Raymond Lindquist,general office manager, questioned various femaleemployees as to whether they had signed unioncards, interrogated John Allen about the picketing,and charged him with having signed a union card. Inview of the number of employees involved, theidentity of the questioners who occupied positionsat various levels of the Respondent's hierarchy, theabsence of any assurances against reprisal or legiti-mate purpose for the questioning, and the other un-fair labor practices engaged in by the Respondent,we find that this interrogation of employees con-cerning their union activities and sympathies tendedto interfere with, restrain, and coerce the employeesin the free exercise of their right to select a bargain-ing representative, and therefore violated Section8(a)(1) of the Act.We also find that the Respondent violated theAct when Carter advised Candace Ashdown that,although the Company ordinarily reviewed salaryincreases during the latter part of the year, shecould not be given a raise until the "situation" wassettled and when John Allen was told by Lindquistthat nobody would receive a raise because of unionproblems. By withholding salary increases, whichitwould have granted had there been no organizingcampaign and so advising its employees, theRespondent restrained and coerced its employeesand thereby violated Section 8(a)(1) of the Act.This is so despite the fact that the Respondent mayhave believed that it could not grant any raisesbecause of a pending election petition.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Dorn'sTransportationCompany, Inc., Albany,New York, its officers, agents, successors, and as-signs, shall take the action set forth in the Trial Ex-aminer's Recommended Order, as herein modified:1.Reletter paragraph 1(b) to 1(d) of the TrialExaminer's Recommended Order and insert the fol-lowing as paragraphs 1(b) and 1(c):'The General Counsel's motion to correct the official transcript, whichthe Trial Examiner inadvertently failed to rule upon, and which is the sub-ject of an exception by the General Counsel, is hereby granted in theabsence of objections thereto2Von DerAhe Van Lines, Inc,164 NLRB No 91. No remedial orderis necessary with respect to Weiss since he has been reinstated with fullbackpay'McCormick Longmeadow Stone Co,158 N LRB 1237168 NLRB No. 68 458DECISIONSOF NATIONAL"(b) Interrogating employees concerning theirunion membership,sympathies,or activities in amanner violative of Section 8(a)(1) of the Act.""(c)Withholding increases in wages from em-ployees and informing such employees that such in-creases cannot be granted because of the Union."2.Delete from paragraph 2(d) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads"tobe furnished"and substitutetherefor"on forms provided ...."3.Insert the following after the third indentedparagraph of the notice:WE WILL NOT question you about your mem-bership in,or your activities on behalf of, theInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica,Local 294,or any other union.WE WILL NOT withhold wage increases, ortellyou that we are withholding increases,because of the Union.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: Upon a charge filedNovember 1, 1966, and an amended charge filedNovember 21, 1966, by the above-named labor organiza-tion, herein the Union, against Dorn's TransportationCompany, Inc., herein Dorn or the Respondent, theGeneral Counsel issued a complaint and an amendmentto the complaint alleging that Respondent violated Sec-tion 8(a)(1) and (3) of the ActThe answer of the Respondent denied the commissionof any unfair labor practices.This proceeding, with all parties represented, washeard before me at Albany, New York, on May 17 and18, 1967. At the conclusion of the hearing the partieswere given leave to file briefs and briefs were receivedfrom the General Counsel and the Respondent on June22.Upon the entire record in this case and from my obser-vation of the witnesses while testifying, I make the fol-lowing:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTRespondent is a New York corporation having its prin-cipal place of business at Albany, New York, where it isengaged in providing trucking services between variouspoints in New York, New Jersey, and other States. Grossrevenues for the past 12-month period were in excess of$500,000, of which more than $50,000 was received fromtrucking services from the State of New York to placesoutside the State of New York.Respondent is engaged in commerce within the mean-ing of the Act.11.LABOR,ORGANIZATION INVOLVEDLocal 294 is a labor organization within the meaning ofthe Act.LABOR RELATIONS BOARDIII.THE UNFAIR LABOR PRACTICESA.Violations of Section 8(a)(3)1.The evidenceFor a period of years Dorn had been party to a masteragreementwhichcovered its driverswho wererepresented by the Union., In late September of 1966Richard Rogers, an overcharge claim agent employed byDorn, had a conversation with Russell Lamberson, shopsteward for the drivers, in which Lamberson told him theUnion was anxious to represent the clericals and gavehim application for membership cards to distribute. Lam-berson testified that Rogers returned about 26 signedcards.Rogers testified that he had been employed in the traf-ficdepartment at Dorn's since 1957 and that he wasdischarged on October 7, 1966. He received the cardsfrom Lamberson on either October 3 or 4. He passed outcards to the six employees in the traffic department, thefour girls in the IBM department, the six girls in the filedepartment, two girls in claims department, and four orfive in accounting. There were other miscellaneous dis-tributions by Rogers. This activity took place over a cou-ple of days. Among the employees solicited were EllenThompson, secretary to Clifford Carter, secretary of thecorporation, and Betty Cramer, private secretary to Pre-sidentWalter Dorn. It was Rogers' testimony that hetalked to about 40 of approximately 50 employees in theclerical unit. His testimony also indicated that his solicita-tion of an employee named Geraldine Flanagan mighthave been observed by Mike Colabelli, Dorn's assistanttrafficmanager, and that Pat. Tymchin might have beenobserved by Clifford Carter when she returned her cardto him.Sometime in the spring of 1966 the customary vacationschedule was prepared for employees in the general traf-fic and interline department.2 The schedule contained thefollowing footnote after the name L. Rexford:It is assumed that Glen Handy, Harold Zeh, DickRogers and Larry Schneider will cover for Rexfordwhile he is on vacation. We may have problems withLarry Schneiders schedule since Jane, his wife, is ex-pecting sometime in May. We will cross this bridgewhen we get there.The schedule showed that Rexford would be on vacationfromMay 31 through June 7 and from October 24through October 28. All the witnesses agreed that whenRexford took his vacation his work would customarily beperformed by employees in the traffic department exclu-sive of Weiss. (It was known to management that Weissworked nights and was not available for overtime work.)The assignments (and witnesses for both the GeneralCounsel and Respondent agree on this) had always beenworked out between the men on a voluntary basis and noprevious difficulty had been encountered in gettingRexford's work done. His work had been taken care ofwhile he was on vacation in May and June.On September 19 Rogers delivered a note3 to Colabellireading:G C Exh 2.1Resp Exh I The employees in traffic, besides Rogers, were GlenHandy,Harold Zeh,Larry Schneider,and Alvin Weiss3Resp Exh. 7 DORN'S TRANSPORTATION CO., INC.Iam working every night for State Photo Corp. inAlbany - therefore I will not be able to fill-in for Rex.The last night I will be available for "emergency" fill-ins is Tuesday, 9-20-66.Colabelli testified that he did not take this note too seri-ously because despite his "griping" in the past Rogershad covered many shifts. On October 4, however,Colabelli wrote a note to Butts,4 manager of Respond-ent's Colonie Terminal, which stated:Re:Rex's vacation 10/24 - 10/28The only available persons to cover this period areGlen Handy and Harold Zeh. They can work onlyMonday, Wednesday and Friday.The others:Dick Rogershas an evening job. See Photo-stat.Al Weisslikewise.LarrySchneider-not available.*Will cover Rex only if he can come in at 3 p.m. Willnot work day & night.Butts testified that his receipt of this note from Colabel-liwas the first notice he received that there might be trou-ble in getting replacements for Rexford although hetestified that he and Colabelli spoke to each other manytimes a day. Butts said he took his problem to WalterDorn but he did not testify to Dorn's reaction.5Rogers testified that he gave his notice of unavailabilityfor overtime work to Colabelli in September when he firstwas seeking replacements for Rexford. Late in the after-noon of October 7 Carter called Rogers, Weiss, andColabelli into his office and told them that only two peo-ple in the department had volunteered for overtime andthe remainder had not. Carter said that Rogers and Weissshould have offered to work. Rogers told him he hadother work to do at night and Weiss told him he hadanother job.Despite their protests both were fired.Neither was given the choice to work overtime to escapedischarge.Carter testified that he first became aware of thereplacement problem on October 4 and that he suggestedthat Colabelli write the note to Butts. Carter was in NewYork on October 5 where he received a telephone callfrom Walter Dorn in which Dorn told him he had a matterto discuss at the earliest opportunity. Carter, after goingto Baltimore on the 6th, returned early on the 7th and metDorn. They reviewed the replacement problem and inparticular Rogers' refusal to work overtime. They alsoreviewed Rogers' career with the Company at somelength. The only testimony relating to the Respondent'smotive for discharging Rogers and Weiss is that of Carter,who did not make the decision. The pertinent part of histestimony with respect to his conversation with Dorn andlater with Rogers and Weiss reads:A. . . . I had several conversations with Dick thatIrelated toMr.Dorn that his attitude hasResp Exh. 5Butts also stated that Rogers had told him about I week before hisdischarge that he was planning to quit Dorn to work full time on photog-raphy and wanted to know if he could give him extra billing work at night459depreciated and Mr. Dorn took this all in in the con-versation. He said that this is something that he cannot tolerate, any of these men not willing to step inand put a shoulder to the wheel when we neededthem. If that was Dick Rogers' attitude and he hadthememorandum there that Dick had written, wehave no place for him and he must be discharged. Ithen said to Mr. Dorn that let's be consistent aboutthis, we have another man in the department who hasnever done any emergency overtime at night.Q.Who was that man?A.Mr. Weiss. He said under that circumstance -well, I explained to him at the time Al joined us hewas the most recent addition to the department, hecame in six years ago. The other men in the depart-ment, between them, had always covered and wereever [sic] an emergency arose Al indicated that hewas not available and since the situation werecovered, we never made an issue of it. And, I saidthat on the other hand Dick has worked nights inemergencies and on vacations and it seems to me thatin all fairness that this would require some recogni-tion and some recognition be given to the fact thatDick in the past was willing. He said that if Al Weissis in the same category you must release him too. So,Iworked with Mr. Dorn for some ten years andsometimes you don't argue and don't refuse and so Iaccepted his instructions and we had a check drawnfor each of the men with which was their pay and twoweeks separation pay. I called them in on Octoberthe 7th in the afternoon and explained the situationand that they were released.Q.Did you tell them the reason for beingdismissed at that time?A.Yes, I did.Q.What was the reason you gave to them?A.That Mr. Dorn would not tolerate their refusalto fill in when needed in an emergency and in connec-tion with the terminal operation. I might add that Idid say to Al Weiss that I must admit he wassomewhat of a victim of circumstances and it wasknown that he had this other job and we never madean issue of it. Nevertheless, it was Mr. Dorn's deci-sion that under the circumstances the same action betaken with respect to both men.The testimony of Rogers as to what he and Weiss weretold is substantially in agreement. Rogers stated that heprotested the discharges as unfair but was told that Dornwas a stubborn Dutchman who had already made up hismind. Rogers' testimony as to the close of conversationfollows:Q.Tell us what he said.A.There was nothing we could say that wouldchange his mind. I asked Mr. Carter if he would giveme a letter of recommendation and he said hecouldn't. I asked if he would give me a letter statingthe reasons why I was let go and he said he couldn't.He said we should have no difficulty getting jobs asTraffic Consultants. That's about what I remember.Weiss had obtained regular evening work with anothermotor carrier shortly after he went to work for Dorn, hadButts alsorelated this to Walter Dorn and received an equivocal answer.Rogers testified that he had heard that theremight be nightwork availableinButts' department and inquiredabout it withoutsuggesting that hewouldquithis day work 460DECISIONSOF NATIONALLABOR RELATIONS BOARDmade this fact known, and had never been requested towork overtime. Weiss' testimony reads:Q.Does there come a time when he indicateswhether you will or will not continue working there?A.Now, I was adding up to that. He said thatWalter Dorn was mad about it and I said, "Well, inother words he's telling us we now have to workovertime in the Terminal?" And he said, "Well," andhe pulled my check out and I said, "Is this it?" Andhe said, "Thisis it, it's out of my hands. Walter Dornmade up his mind and once a stubborn Dutchmanmakes up his mind and-" I said this is very amazing,very strange, I was never asked or told directly Iwould have to cover this work down there and nowto be fired for this after six and a half years, it'sstrange.And he said, "I have no complaint aboutyour work with Dorn's, it's out of my hands. I haveno objection if you go and talk to Walter Dorn" andhe said the same to Rogers. I said, "Is he here now"and I look out the window and said he's left for theday. I asked if he was here tomorrow and he said thatmaybe he would be. So we got out checks and that,was about it.On November 3 Rogers and Weiss set up a picket lineat Dorn.6 The picket legend on one side read:Guilty of Unfair Labor Practice, Fires Office Em-ployees for Union Activity, Local 294, Teamsters.On the other:Dorn's Transportation is Guilty.Rogers testified that the men on the docks (representedby the Union) honored the picket line and the followingday most of the clericals honored the picket line andmany of them joined it. The employees returned to workon November 16.On November 12 Weiss received a letter (G C. Exh. 4)from Down which read:The matter of your discharge has been taken underfurther study. You were separated because I was ad-vised that you failed to make yourself available foremergency fill-in duty. In further discussion of thematter with your department heads I am informedthatyou never directly refused a request tocooperate with the company's requirements.In the circumstances you may report for work onMonday, November 14th. You will be compensatedforallunpaid time between the date of yourdischarge and November 14th.Weiss testified that he returned to work with the otherstrikers on November 16. He received full reimburse-ment for the time lost.2.ConclusionsIfind that Rogers was discharged in violation of Sec-tion 8(a)(3) of the Act.Rogers initiated organization of the clerical employees,solicited their membership, and distributed cards in theoffice during working hours. Among the employees sol-icited by Rogers were Roy Brownell (Rogers gave him sixcards and asked him to have them signed by the IBM em-ployees), who worked directly under Lindquist, the officemanager, Carter's private secretary, and Dorn's privatesecretary. In addition there was ample evidence thatacknowledged supervisors, including Carter, had the op-portunity to observe his activity.' Under these circum-stances and considering the size of the unit (50 em-ployees) I think it only reasonable to infer that Respond-ent had early knowledge of Rogers' activity."While the evidence introduced by the General Counselto support the alleged violations of Section 8(a)(1),infra,is insufficient in my opinion to establish the violations al-leged, it clearly indicates a curiosity on the part ofmanagement concerning such activity and a reluctance toaccept the Union as representative of the clericals. Whilethis attitude did not find expressionuntilafter Rogers'discharge, it must be noted that the discharge took placeon the Friday of the week during which the activity com-menced. There was little time for crystallization of op-position.The reason given for the discharge of Rogers was hisunwillingness to work overtime when Rexford took hisvacation. This unwillingness was expressed in writing andisnot contradicted. His decision, however, was madeknown to management on September 19 but no noticewas taken of it until October 4, the day after Rogersstarted solicitation of employees.9 As Colabelli testified,the situation with respect to vacations had always workedout satisfactorily and he expected that this one would. Asa matter of fact, despite the firing of Rogers and Weiss, itdid. It was Butts, supervisor of Rexford, who took thematter to Dorn on October 4. What Dorn's reaction wasis not disclosed by Butts' testimony.Carter's testimony as to what Walter Dorn told him onOctober 7 has been fully set forth,supra.Dorn, himself,however was not a witness and Carter's testimony as toDorn's motive is, in a sense, hearsay. In a case wheremotivation must be inferred the failure of Dorn to testifyisdamaging beyond repair. We have two employees withyears of service, neither of whom had been a faultyworker,10 discharged precipately without notice forfailure to agree to work overtime. Yet, on uncontradictedtestimony, we find that this situation, as to Weiss, had ex-isted over a period of 6 years and, as to Rogers, it had ex-isted periodically over a period of years. Untilunion ac-tivitywasinitiatedmanagement had tolerated the un-willingness of Weiss to work overtime at all and Rogers'unwillingness to work when it did not suit his con-venience. I also find some difficulty in reconciling thepostdischarge treatment ofWeiss and Rogers. Thedischarge of Weiss, of course, was in the nature of an af-terthought for the penalty, at first, was to be directed onlyto Rogers. It was only when Carter reminded Dorn thatWeiss had consistently refused to work overtime thatWeiss was included. Weiss, whose union activity con-sisted simply in signing a card, was reinstated and reim-6Althoughthis subsequentactivity is notgermane to the 8(a)(3) allega-tion it casts some light on the allegationsof violationof Section 8(a)(1)7Margaret Del Ross,supervisorof theinterline department,testifiedthat prior tothe discharges the place was"buzzing"and that theday afterthe dischargesCarter askedher if the girlsin the office had joined theUnion"N L R B v Abbot,127 F 2d 438, 440 (C A1),Quest-Shon MarkBrassiereCo ,Inc ,80 NLRB1149, 1150, enfd 185 F 2d 285 (C A 2),Malone Knitting Co,152 NLRB 643, enfd 357 F 2d 880 (C A 1)9Although Colabelli saw Butts every day he made no mention of theRogers problem until he gave him the note, at Carter's suggestion, on Oc-tober 4 Again the time coincides with Rogers'activity10Carter's testimony that he thought Rogers'work and attitude hadbeen deteriorating finds little support in the reasons stated by Carter DORN'S TRANSPORTATION CO., INC.burled while Rogers was not. I do not think it unreasona-ble,measuring all factors, to infer that the discharge ofRogers was motivated by discrimination and violatedSection 8(a)(3) of the Act."As to Weiss, he has been reinstated with backpay so noremedial order is required and since a finding of violationwith respect to his discharge would add nothing to thescope of the proposed 8(a)(3) order recommended, nofinding with respect to Weiss will be made. The agencyhas a plenitude of work without engaging in exercises injuridical futility.B.Violationsof Section8(a)(1)1.The evidenceParagraph 6(a) of the complaint alleges that employeesof Dorn were interrogated as to their union membershipby John Curran, manager of the claims department, Mar-garetDel Ross, supervisor in interline, and RaymondLindquist, general office manager.12In support of these allegations George' Hewitt, em-ployed in the claims department, testified that about Iweek after Rogers and Weiss were discharged Curranasked him if he had signed a card and he told him "No."Curran could not recall that he had asked Hewitt if he hadsigned a card. This embraces all the testimony respectingCurran.John Allen, employed in the IBM department, testifiedthat the first day of the strike (the day the clericalsworked) Lindquist asked him what the employees weredoing "outside." He advised Lindquist he did not knowand when Lindquist repeated the question several timestold him to leave or he would quit. Later Lindquistcharged him with having signed a card and after Allen ad-mitted he had he told Allen he would be paying $7 amonth so the union agent could be driving a Cadillac.Lindquist admitted asking several female employees ifthey had signed a card but was not specific as to Allen.13Testimony concerning interrogation by Del Ross isconfined to her own testimony that on the working dayafter the discharges took place Carter asked her if thegirls in the office had joined the Union. She did not knowso she asked Kira Aldra if she had joined and Aldra saidshe had not. 14Paragraph 6(b) of the complaint alleges that Colabelliand Carter threatened the employees with discharge'15less favorable working atmosphere, loss of wage in-creases, and other reprisals if they became or remainedmembers of the Union.461In support of the wage increase allegation the GeneralCounsel introduced the testimony of Candace Ashdown,an employee, who testified that she went out on strikewith the clerical employees in November, returned withthem, and continued working. On or about December 7,she asked for a raise and was called to Carter's office.Mrs. Del Ross was present and Ashdown testified thatCarter told her "if I had not been out in the parade, out-side I would have gotten the raise and if the Uniondoesn't go through I'll still might get a raise." He also toldher he did not want a union and would do anything hecould to stop it. He added that the Company could notgive a raise "because of being out on strike and the laborproblems at the present time."Carter testified that Ashdown, through Del Ross, hadasked for a pay raise in December 1966. Carter took theproblem to Walter Dorn who, in view of the union situa-tion, decided to talk to his lawyer. Later Dorn told himthe girl deserved a raise but that in view of the pendingcomplaint against Respondent the granting of a raisemight be construed as an attempt to influence an em-ployee.He then` had Ashdown called in, told her theywere pleased with her work, that they would like to giveher an increase but "because of the situation and theComplaint pending against is I can't do anything untilthismatter is settled." Carter denied, as did Del Ross,that she was told she could not be given a raise becauseshe was in the parade and I credit their testimony on thispoint. I find that the only ground on which the Respond-ent based its refusal of Ashdown's request was the pend-ing litigation. Not only were the charges pending in the in-stant case but Respondent had filed a petition for an elec-tion. (3-RM-368.) 16As to the allegation respecting less favorable workingconditions the General Counsel has introduced a theoryunique in labor law. That theory relates to the personalrelationship which must be maintained by a supervisortoward his employees although the personal relationshipin no way affects the actual working conditions. It is notalleged that stricter working conditions would be im-posed, only that a less cordial relationship would exist.Thus Aldra testified that after the employees returned towork Carter called a meeting of the employees in his de-partment, in the conference room and asked them whythey had gone on strike. Aldra told him to see the unionrepresentative and told him there was nothing personalabout it. Carter said he had been "very hurt" that theyhad not let him know before. He then told them that he"would discontinue everything personal with us." Ash-down testified that asking the reason for the strike he said11Some consideration must also be given to the fact that these em-ployees with many years of experience were not given the opportunity toreconsider their decision and to accept overtime employment as againstthe penalty of dischargeWhile not required of any employer, this wouldbe a normal grant of election12 It was stipulated at the hearing that Curran, Del Ross, Lindquist, andColabelli were supervisors within the meaning of the Act1'Diana Sheehan, employed in Lindquist's department, testified thatshe voluntarily told Lmquist she had signed a card Lindquist told herthere was nothing she could do, "when you signan installmentplan you'rein and that's it." She added, "He was more lenient than my father wouldbe, I would say "14Del Ross had known Aldra for 17 years Aldra's testimony is that sheand another employee went to Del Ross to talk to her about the Union,thatDel Ross became very upset and told them she did not want to hearabout it,referring to the maxim,"Hear no evil,speak no evil,think noevil "11 1 findno evidence to support this allegation. Rogers, who might bedescribed as an anxious witness, testified that one afternoon when he wasin Colabelli's office during the period when he was soliciting membershipsColabelli told him to watch his step. This remark was totally unrelated toany conversationregardingthe Union The situation is clearly distin-guishable from that inBig Town Super Mart, Inc,148 NLRB 595, citedby the General Counsel In that case the remark made by a supervisor toan employee that "she was crazy forgoing alongwith the Union"contained a clearly implied threat of reprisal and was expressly relatedto the employee's union activity16There is also testimony that Lindquist told John Allen that no onewould get a raise because of union problems, but the complaintcontainsno allegationto that effect I find thatthis issuewas fully litigated butsince the General Counsel does not refer to it in his briefIassume he isnot urgingit as further evidence of violation 462DECISIONSOF NATIONALLABOR RELATIONS BOARD"the relationship between him and us was over, it wasgoing to be strictly business." Weiss testified that on theday after the employees returned to work he told the traf-fic department that they had been picketing almost 100percent and asked them to prepare a list of grievances.Carter then called a meeting of the department and askedfor their grievances. Weiss' testimony as to this meetingreads:A.Well, he repeated what he said in hisrequestthat it was something that triggered this off in his de-partment. He asked if we prepared the list that hementioned and noone saidanything.He said allright, we can talk about it and no one said anything.He said something to this effect, "Well, what are thegrievances?What do you have to say?" And helookedatmeand I said, "I would rather youdiscussed it with theBusinessAgent of the Union."And he said, "There is no Union." And I said,"There is one out there." And I motioned to the dockand he said, "Are you a member of theat Union?"And I said, "No." Then, he looked at others in thegroup and asked variousonesif that was your samereason and they said yes and spoke to Mr. Zeh andhe said, "Is that your reason, Harry?" And he said,"I wanted to belong to the Union,I signeda card."Mr. Carter said that we have no objection to havinga Union hereas long asitcomes through the frontdoor, but this business of coming through the backdoor we don't like it. This is dirty, you'll have toadmit that. I said, "I don't admit that." He said,"You have to admit it was dirty." I said, "No, I don'tadmit that." And he said it was a matter of opinionand I said, "Yes." So, it was dropped for a time andhe mentioned that he always tried to be friendly withus and ona personal basis but from now on it wouldbe cordial no more. He asked why it could have hap-pened in hisdepartment and I said, "Well, I think theanswer is obvious." He said, "Why?" I said, "Well,you have themen inyour Department who have themost experience in the trucking business and theyknow more about the conditions and they are apt tobe the ones to find out about it the most." He said,"How about the Inter-Line girls?" And I said,"They're closely associated with us." And he askedthe one girl present, Kay Downing, was that yourreason and she said partly and partly because shewanted to be a member of the Union and I think hesaid he had no objection to the Union. I believe that'sabout the substance of it.Handy corroborated Weiss in substance and testified thatCarter told them "the so-called friendly relationship wasto be no more, nothing more than hello in the morning andgood-bye at night and the remainder of the day strictlybusiness."Paragraph 6(c) alleges that Carter, in a telephone call,gave an employee the impression that union activitieswere under surveillance. Zeh testified that on November6Carter telephoned him at his home. Because theGeneral Counsel cites this conversation to support thisallegation,Zeh's testimony will be cited verbatim. Itreads:A.Mr. Carter called me and told me the first thinghe said, "Now, you don't have to listen, you can hangup" and I said that I would be glad to listen to youand then he began to speak, he said, "I noticed youwere out in the street, I heard you out on the picketline" and I said, "Yes, I am." Then he said, "Haveyou given a second look at this, have you asked your-self the question of are you doing the right thing?"And I said, "I have thought about it very very seri-ously in my opinion I believe I'm doing what I thinkis right." So, that part of the conversation stopped.He went on further to say that in relation to Al Weissparticularly - I had asked him why in the world AlWeiss was let go and that it could have been me. Hesaid, "In the case of Al Weiss the Company attorneyhad been looking over the facts of the case and he be-lieved that Al should be more or less reinstated and'taken back into work." He said further,"it has cometo his attention not as a fact but as a rumor that per-sonally Al Weiss had been involved in labor activityfor around two and a half years."Ithink when Iheard that, when he said that, I said I've know AlWeiss and worked with him and not only at Dorn'sbut previous to that and I said that to my knowledgeAl Weiss has never been involved in any mannerwith Union activity or otherwise that his conversa-tion had never been Union or pro-Union to myknowledge and I don't know whether I went on withmore rebuttal to his statement but I did say that.[Emphasis supplied.]Paragraph 6(d) alleges that Carter, on December 7,promised the employees wage increases if they refrainedfrom becoming or remaining union members. The onlytestimony submitted to support this allegation is that ofAshdown,supra,which I have discredited on this point.Paragraph 6(e) alleges that on the same date Carter toldemployees that he did not want a union and would doeverything to stop it. This paragraph also relies on Ash-down's testimony,supra.While this statement is notspecifically contradicted in the record I am unwilling tomake a finding of violation. Ashdown, in testifying, didnot give the impression that she had a clear recollectionof her conversation with Carter on December 7, and thisstatement was certainly incompatible with Carter's ex-pressions of his attitude toward the Union as testified toby other employees. 17 Granted that he opposed theUnion there is no indication anywhere that he was willingto take unlawful means to defeat it. I think it is still thelaw that management may oppose the organization of itsemployees by lawful means.2.ConclusionsI cannot find that the interrogation which took place atDorn coercive. In each instance the interrogation wasunaccompaied by any threat, direct or implied, ofreprisal; it was casual; it took place, so far as the recordindicates, at the employees' work stations; and the inter-rogators were at the lowest echelon of the supervisoryhierarchy. It did not occur in the midst of a heated antiu-nion campaign nor, as hereinafter found, in a context ofother violations of Section 8(a)(1)In particular I would not find Lindquist's interrogationof Allen as to what the employees were doing "outside"when they were picketing constituted interrogation in the" Carter was a frank, forthright, and credible witness DORN'S TRANSPORTATION CO., INC.463sensethat term is used by the Board. It was not directedtoward ascertaining Allen's union membership or sym-pathy but was a simple expression of curiosity as what thepicketing employees were doing.As to Del Ross' interrogation of Aldra, Aldra's owntestimony establishes that it was she and another em-ployee who initiated the conversation and that Del Rossrefused to discuss the Union. It is on Del Ross' admissionthat the General Counsel relies. But that concerns onesimple inquiry by a minor supervisor to a friend of 17years' standing with no possible implication of reprisalagainst Aldra.is The General Counsel is hard put whenforced to rely on testimony such as this.The interrogation in this case falls far short of meetingthe criteria of coercive interrogation set forth by theSecond Circuit inBourne v. N.L.R.B.,332 F.2d 47.There the court, reversing the Board's finding that the in-terrogationwas unlawful, applied the following stan-dards:(1)The background: i.e., is there a history of employerhostility and discrimination?(2)The nature of the information sought; e.g., did theinterrogator appear to be seeking information on which totake action against individual employees?(3)The identity of the questioner; i.e., how high washe on the company hierachy?(4)Place and method of interrogation, e.g., was theemployee called from work to the boss' office? Was therean atmosphereof "Unnatural formality?"_(5)Truthfulness of reply.Applying these tests there was no manifestation ofhostility in the interrogation itself. Evidence of dis-crimination 'has been found in the discharge of Rogers,but there was no way for the employees to know that hisdischarge was not for the reason stated, although suspi-cion would certainly be created when Rogers and Weissstarted picketing on November 3. It must also be noted,however, that the Respondent had a collective-bargainingcontract with the Union covering its other employees andthere is nothing to indicate the relationship was not anamicable one.There was no evidence that the interrogator appearedto be seeking information on which to take action againstany individual employee.The questioners were at the lowest level of the super-visory hierarchy and were on friendly terms with the em-ployees.There was no atmosphere of "unnatural formality."As to the truthfulness of reply the evidence is unclearDel Ross testified that when she asked Aldra if she hadsigned a card Aldra said she had not. While Aldra joinedthe picket line this was some time after the interrogationand there is no evidence when, if ever, she signed a card.Her testimony that she approached Del Ross to tell herabout the benefits of the Union would indicate she wasnot subject to coercion.When Allen was asked by Lindquist if he signed a cardhe admitted that he had. Hewitt denied to Curran that hehad signed a card and his testimony is that he had refusedto sign a card. He did not go out on strike. As to theunidentified female employees questioned by Lindquistthere is no evidence. This is far from sufficient to supporta finding that the employees interrogated gave false orevasive answers To the extent that any finding may bemade, the answers were truthful.FollowingBourne,the Board stated,Cannon ElectricCompany,151 NLRB 1465, 1470, that it would considerthe criteria set forth inBourneas "tentative only and notof general applicability." This language, almost bereft ofmeaning,leaves the Board uncommitted. It may followBournewhen it sees fit and ignore it when it does not anditscourse sinceBournemay best be described asmeanderous. 19The courts are no more certain. The Fifth Circuitadopted, with reservations, theBournetests inN.L.R.Bv.Camco, Inc,340 F.2d 803.Bournewas cited with ap-proval inN.L.R.B. v. Park Edge Sheridan Meats, Inc.,341 F.2d 725 (C.A. 2), reversing 146 NLRB 1226; fol-lowedagain inN.L.R.B. v. I Posner, Inc.,342 F 2d 826(C.A. 2), reversing 145 NLRB 1190;N L.R.B. v. M & BHeadwear Co.,349 F.2d 170 (C.A.D.C.), affg. on thispoint 146 NLRB 1634;N.L.R.B. v. Ritchie Mfg. Co.,354 F 2d 90 (C.A. 8), affg. on this point 147 NLRB 1257.InN.L.R.B. v. Lexington Chair Co.,361 F.2d 283(C A. 4), the court, while citingBourne,rested its deci-sion, although two of theBournecriteria were not met, onthe ground that the Board had properly exercised its pri-mary duty "to determine the significance of particularacts of interrogation in the light of the entire record in thecase." This is in accord with the statement made by thecourt inRitchie, supra,that "interrogation of employeesmay or may not amount to coercion, depending upon howthe interrogation was conducted and the surrounding cir-cumstances." These would seem to be the only testswhich can be pragmatically applied although, where theBournestandards or a majority of them are met, it wouldseem that a finding of violation would follow. Interroga-tion is a kind of conduct not subject to definitive measure-ment in terms of the statute.In finding the interrogation herein was not unlawful, Irely on the language used by the dissenting minority inBlue Flash Express, Inc,109 NLRB 591, which held,although disagreeing with the majority holding that the in-terrogation was not coercive, that,There are, of course, instances of interrogationwhich can properly be regarded as isolated, casual,and too inconsequential in their impact to constitutea violation of the Act or to warrant a Board remedy.The majority had determined that interrogation was notcoercive where the employer has a proper reason formaking the inquiry, the employees are told the reason, theatmosphere is free from antecedent hostility andanimus,'" 1 think there is some doubt that Del Ross and Aldra were referring tothe same conversation This doubt, however, does not advance theGeneral Counsel's case'"The Board has citedBournein support of its findings in the followingcasesHarrisPaintCompany,150 NLRB 72, Rosen SanitaryWipingCloth Co Inc,154 NLRB 1185,United Mineral & Chemical Corpora-tion,155 NLRB 1390,Gruber's Food Center,Inc,159 NLRB 629 Inthe vast majority of cases involving interrogation the Board has made itsfindings without reference toBourneCfM & W Marine Ways, Inc, 165NLRB 191, where the Board found that the interrogation of an em-ployee who had worn a union badge to work and had been identified as aunion sympathizer was coercive The interrogator was his foreman, whoasked himhow he feltabout the union 464DECISIONSOF NATIONALLABOR RELATIONS BOARDand the employees are assured reprisals will not takeplace.20 ButBlue Flashdoes little more than establish arule which may be applied to a specific situation and it,likeBourne,can have no universal application. In the in-stant case there was no assurance against reprisal but areading of the testimony fails to support any implicationof reprisal. Again, the Respondent held no valid reasonfor interrogating its employees since no claim of majorityhad been asserted by the Union. The interrogation wasnot systematic, however, and it was engaged in by minorsupervisors in daily and continuous contact with the em-ployees. It does, therefore, fit the lanugage used by thedissenting members.That part of paragraph 6(b) of the complaint which al-leges that Respondent threatened its employees with"less favorable work atmosphere" refers to the talk givenby Carter to the employees in his department a day or twoafter the strike ended. In his talk, according to theGeneral Coun is witnesses, he told them he "woulddiscontinue eve ything personal"; "everything would bestrictly business"; there would be "nothing more than ahello in the morning and a good-bye at night"; that he"had always tried to be friendly with us and on a personalbasis but from now on it would be cordial no more."The immediate difficulty presented is in measuring thequantum of affection which the statute requires a super-visor to lavish upon his employees.21 Mindful of the ad-monition of the U.S. Supreme Court inAllis-Chalmers22that the words "restraint and coercion" are words of "in-herent imprecision" and that in construing them"recourse to the legislative history to determine the senseinwhich Congress used the words is not foreclosed," Ifind that the legislative history provides no certainanswer .23 At the time Section 8(a)(1) was enacted by theCongress it was a part of the labor policy of some of themajor corporations to settle labor problems by shootingunarmed strikers in the back. Such a policy could con-ceivably be embraced as coercive. But it is hard to saythat a statute enacted against a background of flagrantand violent abuse of the rights of workers contemplatedthat a test of affability must be met by an employer lesthis employees suffer from a feeling of coercion andrestraint.The record here indicates that there was nochange in working conditions and certain employeestestified that their relations with Carter were not in factchanged. The General Counsel asks that the Respondentbe found guilty of an unfair labor practice because therelationship between the supervisors and the employeeswould no longer be personal and would be strictly busi-ness. I find no requirement in Section 8(a)(1) that the em-ployer may not conduct his business on that basis. I findno criteria which would measure the required warmth ofhismorning "hello" or the benignity of his "goodnight."In short, the only firm conclusion I reach from this allega-tion is that this government can afford not only guns andbutter but chicken too.Paragraph 6(b) and paragraph 6(d) refer to threats ofloss of wage increases and promises of wage increasesconditioned on union membership or surrender of unionmembership. Each paragraph refers to Carter and thedate of December 7, 1966. The only incident on that dateisCarter's conversation with Ashdown in the presence ofDel Ross,supra.I have already made credibility findingsfavoring Carter's testimony, supported by Del Ross, thathe did no more than tell Ashdown that she could notreceive a wage increase pending settlement of the "unionproblem." At this time there was pending Respondent'spetition for an election and nothing could be clearer thanthat, had Respondent granted the wage increase, theGeneral Counsel would have alleged such action a viola-tion of Section 8(a)(1).24 A respondent is caught, in sucha situation, where the General Counsel will find himhanged if he does and, as here, hanged if he doesn't. Thewage increase denied in this case was not contigent on theemployee's union membership or lack thereof nor wasany promise of a future wage increase contigent on mem-bership or surrender of membership. It was denied, afterconsultation with Respondent's attorney, on the groundthat it might constitute an unfair labor practice. No pru-dent attorney, considering the policy of the GeneralCounsel, could advise otherwise. I do not think that a pol-icy of issuing complaints regardless of Board and courtprecedent a wise one. It costs a respondent time andmoney to defend against unfair labor practice charges andhe should not be charged with such expense where the in-vestigation reveals that the proof is insufficient or theconduct does not, as a matter of law, constitute a viola-tion of the Act.25 The distinction between energetic andcomprehensive enforcement and undue harassment is nota fine one.Ihave already found there was insufficient evidence tosupport paragraphs 6(c) and 6(e) of the complaint.Itherefore find that, apart from the discharge ofRichard Rogers, the Respondent did not violate Section8(a)(1) of the Act.IV.THE REMEDYHaving found Respondent engaged in and is engagingin certain unfair labor practices, I shall recommend thatit cease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.Having found that Respondent discharged RichardRogers in violation of Section 8(a)(3) and (1) of the Act,Ishall recommend that he be offered full and immediatereinstatement to his former or substantially equivalentposition without prejudice to his seniority or other rightsand privileges. I shall also recommend that Respondent20 Since inBlue Flash allthe employees were interrogated,Blue Flashrepresented a "polling" rather than an interrogation issue See Struksnes'Construction CoInc, 165 NLRB 1062.Struksnesadded a fifth pre-caution,the poll must be secret21There exists the possibility of conflict with other statutes and withrecognized proprieties where the supervisor in question is married and su-pervises married female employees Another source of difficulty is sug-gestedLet us conceive that a supervisor, during a period of union or-ganization, arrives at work suffering from irritability due to dyspepsia,gout, or that most frequent cause of matutinal irritability, the commonhangover Is the General Counsel to issue complaint which will requireexpert medical or psychiatric testimony in rebuttal922 N L R B v Albs-Chalmers Manufacturing Company,388 U S 17521Recourse to the dictionary for guidance as to the meaning of the lan-guage used was not suggested in the majority opinion21 I his is true even though the evidence, under established Boardprecedent, would not sustain the charge SeeThe Great Atlantic & PacificTea Company,165NLRB 989,Jewel Smokeless Coal Corp,163NLRB 651,Drug Fair-Community Drug Co,162 NLRB 843,T L LayPacking Co ,152 NLRB 342,General Industries Electronics Company,152 NLRB 102925The argument may be made, of course, that there is no such thing asBoard law-there are onlyad hocdecisions and that the General Counselis thereby compelled to give every case, however doubtful, its day incourt If the argument is true it reflects little credit on the Board as an ad-ministrative agency DORN'S TRANSPORTATION CO., INC465make him whole for any loss of pay he may have sufferedby reason of the discrimination practiced against him, inaccordance with the formula ofF.W. Woolworth Com-pany,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB 716.Upon the basis of the foregoing findings and conclu-sions and upon the entire record in this case, I make thefollowing:ent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Notify the Regional Director for Region 3, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.27IT IS FURTHER RECOMMENDED that all allegations ofthe complaint not specifically found to be in violation ofthe Act shall be dismissed.CONCLUSIONS OF LAWIBy discharging Richard Rogers for engaging inunion activity and for the purpose of discouraging mem-bership in a labor organization, Respondent violated Sec-tion 8(a)(3) and (1) of the Act.2.The Respondent did not engage in other unfair laborpractices in violation of Section 8(a)(I) of the Act.3.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.26 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "21 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith "RECOMMENDED ORDERIt is hereby recommended that Dorn's TransportationCompany, inc., Albany, New York, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Discriminating against any employee in regard tohis hire or other term or condition of employment todiscourage membership in International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local 294, by discharging or otherwise ter-minating his employment.(b) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Richard Rogers full and immediate rein-statement to his former or substantially equivalent posi-tion without prejudice to his seniority or other rights andprivileges and make him whole for any loss of pay orother monetary loss he may have suffered by reason ofthe discrimination practiced against him in the manner setforth in that part of this Decision entitled "The Remedy."(b)Notify Richard Rogers if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Recommended Order.of the attached notice marked "Appendix."26 Copies ofsaid notice, to be furnished by the Regional Director forRegion 3, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained for 60 consecutivedays; thereafter, in conspicuous places, including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-APPENDIXNOTICE TOALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that-WE WILL NOT discharge any employee because hehas joined a union or has engaged in any other lawfulunion activity.WE WILL NOT discharge any employee todiscourage membership in the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, Local 294.WE WILL offer Richard Rogers his job backwithout loss of his seniority or other rights andprivileges and pay him for any loss of pay or othermonetary loss he may have suffered since we firedhim.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir right to self-organization, to form, join, or assistthe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America,Local 294, or any other labor organization.All of our employees are free to become or remain, orto refrain from becoming or remaining, members of theabove-named or any other labor organization, except assuch right may be affected by a lawful union-securityclause contained in a collective-bargaining contract wemay have made with a union.DORN'S TRANSPORTATIONCOMPANY, INC.(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named employee ifpresently serving in the Armed Forces of the United 466DECISIONSOF NATIONALLABOR RELATIONS BOARDStates of his right to full reinstatement upon applicationdefaced, or covered by any other material.-in accordance with the Selective Service Act and theIf employees have any question concerning this noticeUniversalMilitaryTrainingand ServiceAct,asor compliance with its provisions, they may communicateamended,after discharge from the Armed Forces.directly with the Board's Regional Office, 4th Floor, TheThis notice must remain posted for 60 consecutive120 Building, 120 Delaware Avenue, Buffalo, New Yorkdays from the date of posting and must not be altered,14202, Telephone 842-3100..r.